Citation Nr: 1412918	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a stomach condition.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a left elbow condition.

8.  Entitlement to service connection for a right elbow condition.

9.  Entitlement to service connection for a left hand condition.

10.  Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from June 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs, which denied entitlement to the benefits sought.  However, the Montgomery, Alabama, RO retains jurisdiction over the Veteran based on his residency.

When these matters were previously before the Board in April 2012, they were remanded to the RO for scheduling of a hearing before a Veterans Law Judge at the RO.  Such was scheduled for February 2014, and the Veteran was properly notified at his address of record.  The Veteran failed to report for the hearing, however, without explanation or any attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

Also in April 2012, the Board noted that the Veteran appeared to be raising a claim of clear and unmistakable error (CUE) in a November 1958 RO decision reducing his evaluation for a nervous condition (now posttraumatic stress disorder (PTSD)).  As the issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ), it was referred to the AOJ for appropriate action, to include confirming that the Veteran did in fact wish to file such a claim.  Review of the claims file fails to show that any action was taken by VA, and so the matter is again referred for appropriate action.

Moreover, the Veteran in March 2014 submitted claims for increased evaluation of PTSD, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to service connection for digestive conditions other than a stomach disability.  The AOJ has not yet adjudicated these claims, and the Board therefore has no jurisdiction over the matters.  They are referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues regarding service connection for disabilities of the ankle, knee, and elbow joints, and of the hands, are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a stomach disability was denied in an unappealed September 1953 rating decision on the grounds that no current disability was shown.

2.  Evidence received since September 1953 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Currently diagnosed gastroesophageal reflux disease (GERD) is caused by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The September 1953 decision denying service connection for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the previously denied claim of service connection for a stomach condition are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection of GERD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the stomach condition.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection for a stomach condition was most recently denied in an unappealed September 1953 decision based on a finding that no current disability was shown.

Since September 1953, private and VA treatment records, as well as a VA examination, document a current diagnosis of GERD, for which the Veteran is under treatment.  As these records did not exist at the time of the September 1953 decision, they are new.  As they directly address the element of service connection found lacking at that time, and on their face fulfill such, they are also material.

Accordingly, reopening of the previously denied claim of service connection for a stomach condition is warranted.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that a variety of gastrointestinal conditions, including GERD, possible ulcer disease, and diverticulitis are related to service, as symptoms of his PTSD.  

The competent and credible evidence of record reflects that since service the Veteran has complained of feelings of nausea and abdominal pain.  He experienced a loss of appetite following service in Korea, demonstrated by a documented weight loss.  The August 1953 VA examination in connection with his initial claim documented digestive complaints, even in the absence of clinical findings, and the September 1953 rating decision noted the presence of somatic stomach complaints.  The Veteran reported continued stomach symptoms in 1958, and has persistently reported reflux and indigestion symptoms over the years.  He has used prescription and over the counter antacids for relief.  

Based on the Veteran's competent and credible report, as well as the documented medical history, a May 2009 VA examiner opined that his lifelong problems with GERD symptoms were related to his service-connected psychiatric disorder, and are exacerbated by stress.  The Board notes as well that the examiner identified the initial manifestations of the current disability as having occurred on active duty, in February 1952.

It is true that in another area of her report the examiner uttered what appears to be a negative nexus opinion regarding GERD and PTSD, but the statement is couched in double negatives which are impossible to decipher; the contradictory statement is therefore given no probative weight.  

The preponderance of the evidence favors the claim, and service connection for GERD is warranted.  The Board stresses that this decision does not address, and infers no opinion regarding, service connection for other gastrointestinal disorders, such as diverticulitis.


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for a stomach condition is granted.

Service connection for a stomach condition, diagnosed as GERD, is granted.


REMAND

With regard to the remaining issues of service connection for conditions, to include arthritis, of the hands, ankles, knees, and elbows, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA examination, with medical opinion, is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Current medical records document diagnosis of, or clinical indications of, arthritic changes of multiple joints.  Service treatment records document in-service complaints of multi-joint pains, which prompted observation for migratory arthritis.  While no disease was found at the time, the complaints are sufficient to raise some reasonable possibility of a nexus to current problems.  The Veteran is also service-connected for PTSD, and has submitted information in support of his allegation that mental disorders can aggravate musculoskeletal problems.  As the evidence of record is not sufficient to address the possibility of either direct service connection or service connection as secondary to PTSD< an examination is necessary.

Updated VA treatment records may also be of assistance in the adjudication of the claims, and should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.)

1.  Associate with the claims file complete VA treatment records from the medical center in Birmingham, Alabama, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2013 to the present.  All efforts must be documented in the record.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner should identify all current disabilities of the hands, ankles, knees, and elbows, and for each such condition mist opine as to whether any such is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond the natural progression) by service or a service connected disability.

The examiner must specifically address:

a)  whether current complaints represent a systemic problem, such as rheumatic arthritis?;

b)  whether any diagnosed condition of the hands, ankles, knee, of elbows, to include any systemic condition, is etiologically related to in-service complaints in April 1952, addressed as potential migratory arthritis?;

c)  whether any diagnosed condition of the hands, ankles, knee, of elbows, to include any systemic condition, is etiologically related to in-service diagnosis of and treatment for rubella in March 1952?;

d)  whether any diagnosed condition of the hands, ankles, knee, of elbows, to include any systemic condition, is etiologically related to service connected PTSD?  In other words, did PTSD cause or aggravate this Veteran's joint problems?

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


